Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3, 6, 8-12, 17-18, and 21-22 are pending as of the reply and amendments filed on 7/19/21. Claims 1-2, 4-5, 7, 13-16, 19-20, and 23 have been canceled. 
The rejection under 35 USC 112(a) for lack of written description is withdrawn in consideration of the amended claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas DiCeglie on 8/4/21.
Please amend the claims accordingly:
Delete claim 3. 
To claim 6, line 9, after “CH(CH3)OR9”, delete “ ‘ “, and insert “ , “. 
To claim 6, line 12, delete “R7a is selected from the group consisting of hydrogen, methyl, COR12, and CO2R12
To claim 6, page 2 of the claim, line 13, delete “R12 is C1-C6 alkyl,”. 
To claim 12, line 3, replace “(S)-N-(6-trifluoromethoxy-benzthiazol-2-yl)-pyrrolidine-2-carboxamide” with “(S)-N-(6-trifluoromethoxy-benzothiazol-2-yl)-pyrrolidine-2-carboxamide”. 
To claim 12, line 7, replace “or a pharmaceutically acceptable form thereof” with “or a pharmaceutically acceptable salt, hydrate, solvate, or complex thereof”.
To claim 18, line 3, replace “(S)-N-(6-trifluoromethoxy-benzthiazol-2-yl)-pyrrolidine-2-carboxamide” with “(S)-N-(6-trifluoromethoxy-benzothiazol-2-yl)-pyrrolidine-2-carboxamide”. 
To claim 18, line 7, replace “or a pharmaceutically acceptable form thereof” with “or a pharmaceutically acceptable salt, hydrate, solvate, or complex thereof”.
Delete claims 21 and 22. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treatment with the recited prodrug compounds of riluzole is not taught or suggested by the prior art. Zarate et. al., Amer. J. Psych., vol. 161, pp. 171-174, publ. 2004 (of previous record); FCH Group; and Aurora Fine Chemicals represent the closest prior art. Zarate teaches treatment of depression with riluzole, however, the prodrugs of riluzole recited in the instant claims are not taught or suggested. Aurora Fine Chemicals and FCH Group disclose the following compounds in their libraries: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    163
    552
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    187
    342
    media_image5.png
    Greyscale
. 
However, there is no teaching or suggestion that these compounds have biological activity, or can be used for treatment of the recited conditions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 6, 8-12, and 17-18, as amended by examiner’s amendment, are allowed. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627